On December 9, 2005, the court ordered that the respondent, Amy R. Mitchell, be suspended from the practice of law in the state of Kansas for a period of 1 year. The suspension was stayed, and the respondent was placed on supervised probation for a period of 2 years subject to the terms and conditions recommended by the hearing panel. In re Mitchell, 280 Kan. 656, 123 P.3d 1279 (2005).
On January 22,2008, the respondent filed a motion for discharge from probation along with affidavits from the respondent and the supervising attorney demonstrating compliance during the period of probation.
The Disciplinary Administrator has filed a response to the respondent’s motion confirming that the respondent has fully complied with all conditions imposed upon her by the court and recommending that the respondent be discharged from probation.
This court, having reviewed the motion, the affidavits, and the recommendation of the office of the Disciplinary Administrator, finds that the respondent, Amy R. Mitchell, should be discharged from probation.
It Is Therefore Ordered that the respondent is hereby discharged from probation and from any further obligation in this matter and that this proceeding is closed.
It Is Further Ordered that this order shall be published in the Kansas Reports and that the costs herein be assessed to the respondent, Amy R. Mitchell.